UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1220


BURL ANDERSON HOWELL,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-cv-00898-F)


Submitted:   August 10, 2016                 Decided:   August 16, 2016


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Burl Anderson Howell, Appellant Pro Se.    Kimberly Ann Moore,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Burl Anderson Howell appeals the district court’s orders

dismissing       his    civil      action       for   lack     of        subject    matter

jurisdiction and denying his motions for reconsideration.                               We

have     reviewed      the     record   and       find    no    reversible          error.

Accordingly, we deny Howell’s pending motions and affirm for the

reasons stated by the district court.                        See Howell v. United

States, No. 5:14-cv-00898-F (E.D.N.C. Feb. 29, 2016; Nov. 24,

2015).     We dispense with oral argument because the facts and

legal    contentions     are       adequately     presented         in    the   materials

before    this   court       and   argument     would    not   aid       the    decisional

process.

                                                                                   AFFIRMED




                                            2